Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments filed 7/18/22 regarding claims 1, 13 and 20, are persuasive. Furthermore, the prior art of record does not teach or fairly suggest an apparatus for processing a substrate, the apparatus comprising: a chamber; a substrate support assembly within the chamber, the substrate support assembly including a lower electrode; a lower impedance matching unit connected to the lower electrode; a first RF power source connected to the lower impedance matching unit, the first RF power source configured to generate a first pulsed power signal according to a first ON/OFF pulse; a second RF power source connected to the lower impedance matching unit, the second RF power source configured to generate a second pulsed power signal according to a second ON/OFF pulse; a pulse input unit configured to apply the first ON/OFF pulse to the first RF power source and apply the second ON/OFF pulse to the second RF power source; and a monitoring unit including a rectifier module configured to convert the first pulsed power signal into a first direct current signal and convert the second pulsed power signal into a second direct current signal, and a detection module configured to detect a first pulse parameter including at least one of a pulse frequency of the first direct current signal, a pulse duty ratio of the first direct current signal, and a pulse phase difference of the first direct current signal and the second direct current signal as cited in claim 1, and an apparatus for processing a substrate, the apparatus comprising: a chamber including an upper electrode and a lower electrode; a pulse input unit configured to generate a plurality of ON/OFF pulses; a plurality of RF power sources configured to generate a plurality of pulsed power signals according to the plurality of ON/OFF pulses for applying the plurality of pulsed power signals to at least one of the upper electrode and the lower electrode; and a monitoring unit including a rectifier module configured to convert the plurality of pulsed power signals into a plurality of direct current signals, and a detection module configured to detect a pulse parameter including at least one of a pulse frequency of one of the plurality of direct current signals, a pulse duty ratio of the one of the plurality of direct current signals, and a pulse phase difference between the plurality of direct current signals as cited in claim 13 and an apparatus for monitoring a plurality of pulsed power signals, the apparatus comprising: a rectifier module configured to convert the plurality of pulsed power signals into a plurality of direct current signals; and a detection module configured to detect a pulse parameter including at least one of a pulse frequency of one of the plurality of direct current signals, a pulse duty ratio of the one of the plurality of direct current signals, and a pulse phase difference between the plurality of direct current signals as cited in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718